Citation Nr: 0217095	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-20 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1964 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO), which denied the veteran's application for an 
evaluation in excess of 50 percent for PTSD.


FINDING OF FACT

The veteran's PTSD is manifested by no more than an 
inability to maintain consistent employment, strained family 
relationships, anxiety, anger, suicidal ideation, impaired 
impulse control, and violence toward his wife.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) 
(2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Consequently, the Board concludes that VA's statutory duty 
to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  VA has 
satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

By July 1997 rating decision, the RO granted the veteran's 
claim of service connection for PTSD, and assigned it a 
disability evaluation of 50 percent.  

In July 1999, the veteran filed a claim of increased rating 
for PTSD.  By February 2000 rating decision, the RO denied a 
rating in excess of 50 percent for PTSD.  

On December 2000 VA psychiatric examination, he reported 
symptoms such as flashbacks, insomnia, nightmares, and 
periods of intense anxiety.  He indicated that he could not 
sleep due to pain, but then corrected himself and stated 
that he could not sleep due to fear of nightmares.  He 
indicated that he caused several automobile accidents in an 
attempt to harm himself; however, he denied present 
intentions of harming himself.  He reported that he once 
held a gun to his head, but the chamber was not loaded.  On 
another occasion, he overdosed.  He indicated that on return 
from Vietnam, he was treated with excessive doses of Valium 
and that he became addicted to that and other medications.  
Thus, he explained, he was reluctant to accept prescription 
treatment.  He complained of irritability and attributed his 
lack of consistent employment, several unhappy 
relationships, and his overall inability to get along 
socially to his war-related traumatic experience.  He did 
not seek regular psychotherapy or other treatment for his 
PTSD.  He indicated that he could not tolerate any sort of 
responsibility and was unable to take orders.  He indicated 
avoidance of stimuli of war and reported outbursts of rage.  
On objective examination, he was alert and oriented.  His 
speech was coherent and logical, and it was delivered with 
frequent profanity and tirades directed toward authority.  
There was no evidence of a thought disorder, and his memory 
was intact.  He was wary, suspicious, and paranoid.  His 
thought processes were goal directed, logical, and coherent.  
He denied auditory and visual hallucinations.  His judgment 
was intact.  The examiner diagnosed moderate to severe PTSD, 
major depressive disorder, substance abuse disorder, and 
passive-aggressive as well as antisocial traits.  The 
examiner assigned a global assessment of functioning (GAF) 
score of 50.

In January 2001, he testified at a hearing at the RO that he 
sought help for his PTSD at a local VA facility, but that he 
discontinued treatment because he was ridiculed by a staff 
psychologist.  Thereafter, he reported that he sought 
treatment with a VA psychiatrist who prescribed medication 
that "made him sick" so he discontinued the medication.  He 
stated that other "nerve pills" such as Valium caused him to 
shake.  He testified that he tried not to sleep due to fear 
of nightmares.  He reported marital problems and stated that 
he "smacked his wife around" at least twice a month.  He 
stated that he had told his wife to leave the week of the 
hearing.  He complained of constant flashbacks; he reported 
that he had not held a full-time job since 1987, and that he 
had never held a job longer than three months.  He testified 
that he was "running from town to town and city to city" in 
an attempt to escape from himself.  He stated that he spent 
his days at home drinking and smoking marijuana when he was 
able to afford it, while his wife was at work.  He further 
testified that he would purchase prescription medication "on 
the street" in order to induce sleep.  He indicated that he 
ate infrequently and that he had not eaten in the last three 
days.  He stated that he was "just waiting to die."  He 
testified that he had not sought treatment for PTSD since 
the previous year when he was "laughed at."  

In March 2001, the veteran submitted a copy of the foregoing 
hearing transcript with handwritten annotations.  He wrote, 
for example, that he used prescription medication that he 
purchased on the street because he did not know how to relax 
unless he "passed out cold."  He further indicated that he 
overdosed on purpose.  He highlighted the phrase "I'm just 
waiting to die."  

Law and Regulations 

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).


Under 38 C.F.R. § 4.130, Code 9411, PTSD is rated, as 
follows:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%: Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).

A GAF score of 41 to 50 reflects "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job)"  See Id.

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  When a veteran seeks benefits and the evidence is 
in relative equipoise, the veteran prevails.  Gilbert v. 
Derwinski, 1 Vet. App.49 (1990); see also Ortiz v. Principi; 
274 F.3d 1361 (Fed. Cir. 2001) (the benefit of the doubt 
rule applies only when the positive and negative evidence 
renders a decision too close to call).  The preponderance of 
the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran's PTSD is currently rated 50 percent disabling 
under Code 9411.  38 C.F.R. § 4.130 (2001).  As stated 
above, a 70 percent rating would entail occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The veteran's symptomatology does not warrant a rating of 70 
percent.  Although he has exhibited suicidal ideation, 
problems maintaining employment, impaired impulse control, 
and strained family relationships, to include frequent wife 
beating, he does not experience the more severe 
symptomatology associated with a 70 percent evaluation.  He 
does not suffer from obsessional rituals that interfere with 
routine activities, illogical, obscure, or obsessional 
speech, near-continuous panic, spacial disorientation, or 
neglect of personal appearance and hygiene.

According to his testimony, he possesses sufficient 
initiative to procure prescription drugs illegally.  He 
travels independently, and is able to stay at home 
unsupervised.  Moreover, he is able to manage without the 
benefit of psychotherapy and psychiatric treatment, to 
include psychotropic medication.  Likewise, a GAF of 50 
represents symptomatology consistent with no more than a 50 
percent evaluation.  See Richard, supra.  The Board notes 
that the veteran's credibility is questionable.  On December 
2000 VA psychiatric examination, he stated that he avoided 
psychotropic medication due to fear of addiction.  At his 
hearing, he testified that psychotropic medication "made him 
sick."  Despite the alternative rationales for refusing 
medication, he testified that he used illegally obtained 
prescription medication in order to induce sleep.  

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2001) whether 
or not raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis on which to assign a higher disability rating as 
the veteran manifests no separate and distinct symptoms of 
PTSD not contemplated in the current 50 percent rating.

The evidence in this case is not at all in relative 
equipoise.  38 U.S.C. § 5107; Gilbert, supra.  Rather, the 
preponderance of the evidence, as clear from the foregoing 
discussion, weighs against the veteran's claim.  See Almeny, 
supra.


	(CONTINUED ON NEXT PAGE)






	
ORDER

A rating in excess of 50 percent for PTSD is denied.


		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

